Citation Nr: 1025542	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted that is 
sufficient to reopen a claim of service connection for a back 
disability, characterized by myositis, lumbar paravertebral 
muscles.

2.  Whether new and material evidence has been submitted that is 
sufficient to reopen a claim of service connection for 
hypertension.

3.  Whether new and material evidence has been submitted that is 
sufficient to reopen a claim of service connection for a 
psychiatric disability, characterized by depression and anxiety.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to March 
1978. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to grant the Veteran's applications 
to reopen claims of service connection for myositis, 
hypertension, and depression/anxiety.  Timely appeals were noted 
with respect to that decision.

In May 2009, the Board remanded these issues to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.

The merits of the issue of entitlement to service connection for 
a psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1995 rating decision denied service connection for 
hypertension on the basis that it was not present in service or 
for many years thereafter.  

2.  The evidence received since the June 1995 decision does not 
raise a reasonable possibility of substantiating the claim.

3.  A June 1995 rating decision denied service connection for a 
psychiatric disorder in part because there was no current 
diagnosis of a psychiatric disorder.  

4.  Presuming its credibility, the evidence received since June 
1995 relates to an unestablished fact necessary to substantiate 
the claim, namely that the Veteran has a current psychiatric 
diagnosis, and therefore raises a reasonable possibility of 
substantiating the claim.

5.  An October 1996 rating decision confirmed a denial of service 
connection for a back disorder on the basis that the disorder 
pre-existed the Veteran's service and was not aggravated by his 
service.   

6.  The evidence received since the October 1996 decision does 
not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision denying service connection for 
hypertension is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  Evidence received since the June 1995 rating decision is not 
new and material, and the Veteran's service connection claim for 
hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The June 1995 rating decision denying service connection for 
a psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

4.  The evidence added to the record since June 1995 is new and 
material; the claim of entitlement to service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

5.  An October 1996 rating decision confirming a denial of 
service connection for a back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996).

6.  Evidence received since the October 1996 decision is not new 
and material, and the Veteran's service connection claim for a 
back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated November 2006, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The notice requirements for new and material evidence 
claims set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were 
also met by the November 2006 letter which explained to the 
Veteran why his claims were previously denied and what evidence 
was needed to reopen his claims.  The Veteran was also notified 
of the way initial disability ratings and effective dates are 
established.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran was also offered the opportunity to testify at a 
hearing before the Board, but he declined. 

The Veteran has not been examined in conjunction with his 
application to reopen the claims of entitlement to service 
connection for hypertension and a back disorder.  However, in a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and if 
that evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  38 U.S.C. § 
5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Thus, VA does not 
have a duty to provide the Veteran a VA examination if the claim 
is not reopened.  

The Board is satisfied that the duties to notify and assist have 
been met.

New and Material Evidence

Service connection for hypertension and a psychiatric disorder 
was initially denied by rating decision dated June 1995, on the 
grounds that there was no diagnosis of a psychiatric disorder and 
evidence of a back disorder or a psychiatric disorder upon 
service discharge or for many years after the Veteran's 
separation.  The rating decision was not appealed and is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1994).

Service connection for a back disorder was initially denied by 
rating decision dated October 1978, on the grounds that the 
disorder pre-existed service and was not aggravated by service.  
The rating decision was not appealed and is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

In a rating decision dated October 1996, the RO declined to 
reopen the Veteran's claim for service connection for a back 
disorder on the grounds that no new and material evidence had 
been submitted.  There was no timely appeal filed, and that 
decision is now final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

An application to reopen the claims was filed in September 2006.  
Newly received evidence includes VA and private medical records 
documenting treatment for various psychiatric disorders, 
including anxiety and depression, as well as hypertension.  There 
is no indication that the Veteran is currently receiving 
treatment for a back disorder.  The application to reopen the 
claims was denied by rating decision dated February 2007, on the 
basis that no new and material evidence had been submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial, 
and must raise a reasonable possibility of substantiating the 
Veteran's claim. 38 C.F.R. § 3.156(a).  The evidence that is 
considered in determining whether new and material evidence has 
been submitted is that received by VA since the last final 
disallowance of the appellant's claim on any basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No new evidence has been received since the last final denial of 
the Veteran's claims for service connection for hypertension and 
a back disorder, either by itself or when considered with the 
previous evidence of record, that relates to an unestablished 
fact necessary to substantiate the claim and raises a reasonable 
possibility of establishing the claim.  38 C.F.R. § 3.156.  The 
private and VA treatment records documenting treatment for 
hypertension are new, as they were not previously considered, but 
they are not material to the claim, as they show only that the 
Veteran is currently being treated for hypertension, and provide 
no evidence that the Veteran's hypertension was incurred in 
service.  Moreover, none of the newly submitted evidence shows 
that the Veteran's pre-existing back disorder underwent an 
increase in severity during service.  Thus, since the last final 
denial of these claims, no evidence has been submitted that is 
both new and material; as such, the claims for service connection 
for hypertension and a back disorder are not reopened.

The Board concludes that the additional evidence received since 
the last final denial of service connection for a psychiatric 
disorder, however, is new and material as contemplated by the 
pertinent law and regulations.  The Veteran has submitted 
evidence of a current diagnosis of a psychiatric disorder, to 
include anxiety disorder and depression.  Since the lack of a 
diagnosis in part formed the basis for the June 1995 denial of 
entitlement to service connection for a psychiatric disorder, 
this additional evidence serves as a basis to reopen the 
Veteran's claim for service connection for a psychiatric 
disorder.  See 38 U.S.C.A. § 5108 and 38 C.F.R.           § 
3.156(a).


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied service connection 
claim for hypertension is denied.  

New and material evidence having not been submitted, the 
application to reopen the previously denied service connection 
claim for a back disorder is denied.  

New and material evidence having been submitted, the application 
to reopen the claim of service connection for a psychiatric 
disorder is granted, and to this extent, the appeal is allowed.


REMAND

The Veteran has been diagnosed with depression and anxiety, which 
he attributes to his service.  The Veteran did not report a 
history of depression or other psychiatric disorders on his 
October 1977 enlistment examination, nor was there a finding of 
psychiatric abnormality.  There is no evidence of treatment in 
service for a psychiatric disorder; however, on his March 1978 
Report of Medical History, the Veteran noted a history of 
depression.  There is no separation examination of record.  

Despite the evidence of depression in service, the Veteran has 
not been afforded a VA examination to determine the nature and 
etiology of his psychiatric disorder.  Thus, there is 
insufficient competent medical evidence for VA to make a decision 
on his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Upon remand, a VA mental health examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental 
health examination.  All appropriate tests 
should be conducted.  The claims file, to 
include a complete copy of this remand, 
should be made available, and a complete 
rationale should be provided for any opinion 
expressed.
 
The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  For each 
psychiatric disability diagnosed, to include 
an anxiety disorder and a depressive 
disorder, the examiner should indicate 
whether it is at least as likely as not (50 
percent or greater) that such a disability 
had its clinical onset in service or is 
otherwise related to active duty.  The 
examiner should reconcile any findings with 
the March 1978 report of a history of 
depression and all post-service mental 
health records.  

2.  After the above has been completed, 
readjudicate the appeal.  If the claims 
remain denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time 
for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


